      Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 1 of 18. PageID #: 510




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO,
                              WESTERN DIVISION

ENVIRONMENTAL LAW &                       *        Case number 3:19-cv-295
POLICY CENTER, et al.,                    *
                                          *         (Consolidated with 3:19-cv-873)
       Plaintiffs,                        *
                                          *        Hon. James G. Carr
v.                                        *
                                          *
UNITED STATES                             *
ENVIRONMENTAL                             *
PROTECTION AGENCY, et al.,                *
                                          *
       Defendants.

     OPPOSITION BY THE BOARD OF LUCAS COUNTY COMMISSIONERS
                TO DEFENDANTS’ MOTION TO DISMISS

       The Complaint by the Board of Lucas County Commissioners seeks

declaratory and injunctive relief to remedy the Defendants’ unlawful acceptance of

the State of Ohio’s non-compliance with the requirements of the Clean Water Act. In

particular, the Complaint seeks relief for the Defendants’ acquiescence in Ohio’s

failure to establish Total Maximum Daily Loads (“TMDLs”) for the western basin of

Lake Erie. Relief is sought both under the citizen-suit provisions of the Clean Water

Act (“CWA”), 33 U.S.C. § 1365(a)(2) (Count 1), and under the Administrative

Procedure Act (“APA”), 5 U.S.C. § 706(2)(A) (Count 2).
     Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 2 of 18. PageID #: 511



       Defendants have moved to dismiss the Complaint for failure to state a claim

and for want of subject-matter jurisdiction. The motion is wholly without merit and

must be overruled. As described more fully below, the Complaint more than

adequately invokes the jurisdiction of this Court, and it likewise more than adequately

states a claim for relief under both the CWA and the APA.

I.     Factual and legal background.

       This Court is fully familiar with Ohio’s history of failing to meet its obligations

under the CWA and under Ohio law with respect to the poisoning of the western

basin of Lake Erie. As described in this Court’s own prior decisions, this history is

replete with neglect, intransigence, active resistance, responsibility-avoidance,

disingenuousness, cynical manipulation, and more. And it is, regrettably, a history in

which the Defendant U.S. EPA has served as a principal enabler of Ohio’s unlawful

conduct.

       Under the CWA, Ohio was long ago required to list the western basin of Lake

Erie as among the “impaired waters” of the State. Ohio repeatedly failed to do so –

and U.S. EPA repeatedly accepted that failure and countenanced Ohio’s sloughing

off of its legal responsibilities. Only after the filing of lawsuits, and even then only at

the last possible moment, did U.S. EPA revoke its earlier approval of Ohio’s lawless

conduct. And, worse, it did so in a way that was transparently designed to impede

judicial review. See generally “Order”, April 11, 2018, Environmental Law & Policy Center

                                            -2-
     Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 3 of 18. PageID #: 512



v. United States EPA, case no. 17CV01514, N.D. Ohio, 2018 WL 1740146, at *5-*9

(“ELPC I”).

       Moreover, even after having been forced at long last to list the western basin

of Lake Erie on its impaired-waters list, Ohio maintained its resistance by

affirmatively declining to take the mandatory next step of establishing a Total

Maximum Daily Load (“TMDL”) for the phosphorus pollution that is the chief cause

of the Lake’s impairment. Environmental Law & Policy Center v. United States EPA, 349

F.Supp. 3d 703, 708 (Oct. 3, 2018) (“Developing a TMDL is a bedrock obligation

under the CWA. **** Creating TDMLs is, moreover, not optional.”) (“ELPC II”).

       Instead, in May 2018, Ohio filed an amendment to its 2016 Integrated Water

Quality Monitoring and Assessment Report (“2016 Ohio Report Amendment”), in which it

asserted that “the best approach for solving the issues in western Lake Erie is through

*** collaborative processes *** [that] afford a holistic, multi-jurisdictional perspective

that does not exist in a traditional TMDL process.” 2016 Ohio Report Amendment, p. 9.

Despite the CWA’s unambiguous, non-optional mandate, Ohio said, it would begin

to develop Lake Erie TMDLs only if, at some unspecified future time, its

“collaborative” and “holistic” approach had failed. Id. No timeline was established,

nor was any standard for determining failure defined.

       Moreover, even though the 2016 amendment had described “the western basin

[of Lake Erie] in particular [as] one of the highest, if not the highest, priority for Ohio

                                            -3-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 4 of 18. PageID #: 513



to address,” the State’s subsequent 2018 Report (“2018 Ohio Report”) nonetheless

assigned the basin a “low priority” for the development of TMDLs. Compare 2016

Ohio Report Amendment, p. 9, with 2018 Ohio Report, p. D-35. This change of course

relied, yet again, on the State’s “holistic” approach to healing the Lake: the Lake Erie

waters that were supposedly the State’s highest priority for remediation, it turned out,

were only a low (or non-existent) priority for the development of TMDLs for the

simple reason that Ohio thinks holistic collaboration is a better idea. The State

engaged in this slalom, despite the unavoidable legal point that creation of a TMDL is

the essential step in remediation, a step expressly required by the CWA.

      Notably, Ohio expressly rejected the possibility of assigning the Lake to the

newly-created “5-alt” priority, which would permit the State to take account of

alternative (and even “collaborative” and “holistic”) plans for pollution reduction.

That category was being “considered” by Ohio, the Report said, but the State had

“not yet developed” a formal proposal because it lacked any actual, completed plan

that would satisfy the requirements for such a designation. 2018 Ohio Report, p. D-35.

Unstated, of course, was the additional point that even a “5-alt” priority would still

have required the State to develop TMDLs for the Lake. Id., p. J-1 (“In 2016, a new

subcategory in Category 5 (5-alternative or 5-alt) was added to report on alternative

restoration approaches for CWA 303(d) listed waters. Such waters will still require

TMDLs until water quality standards are achieved.”).

                                           -4-
      Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 5 of 18. PageID #: 514



       On July 9, 2018, U.S. EPA approved Ohio’s impaired-waters list in a decision

that included a finding that the State’s priority rankings were “consistent with EPA’s

regulations.” EPA Decision Document for Approval (July 2018), p. 1 (“2018 Decision”).

The approval also took note of the State’s explanation “regarding why a TMDL is not

being pursued for the Lake immediately,” even though the State’s report “indicates

the western basin load reductions are a priority.” Id., p. 18. As to this, the approval

concluded that U.S. EPA “finds [Ohio’s] responses to be reasonable, and concludes

that [the State] has satisfied the requirement to submit a priority ranking for Lake Erie

consistent with the regulations at 40 C.F.R. §130.7(b)(4).”

       In short, having at last declared the western basin of Lake Erie to be impaired,

Ohio has nonetheless affirmatively declined to adopt – or even to begin thinking

about adopting – the “not optional” TMDLs for those very impaired waters. And

the Defendants have affirmatively acquiesced in that decision.

II.    Argument.

       The legal principles involved in this case are straightforward, as is their

application to the facts at hand. Ohio has expressly declined to take any steps toward

satisfying its obligation to establish TMDLs for the waters of the western basin of

Lake Erie, even though those waters are included on the state’s impaired-waters list.

See 33 U.S.C. § 1313(d)(1)(C). At the heart of the case is a simple dyad: either the

Defendants have approved Ohio’s unlawful intransigence, or they have not.

                                            -5-
     Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 6 of 18. PageID #: 515



       If the former is the case, then the EPA’s action is arbitrary, capricious, and

contrary to law, and the action is subject to corrective action by this Court under the

APA. 5 U.S.C. § 706(2)(A).

       If, on the other hand, Defendants have not taken agency action amounting to

approval of Ohio’s failure, then Defendants are in default of their own obligation to

establish TMDLs when a State fails to do so in accordance with the CWA, 33 U.S.C.

§ 1313(d)(2). Defendants’ performance of that obligation is enforceable by this Court

under the citizen-suit provisions of the CWA. 33 U.S.C. §1365(a)(2).

       Defendants’ motion claims first that Count 1 of the Complaint should be

dismissed because U.S. EPA’s acquiescence in Ohio’s departure from the CWA’s

requirements is not actionable under section 1365(a)(2). Memorandum in Support of

Motion to Dismiss Board of Lucas County Commissioners’ Complaint, part I (“Defendants’

Memorandum”). According to Defendants, there is no statutory deadline for the

submission of TMDLs and no statutory process for EPA’s establishment of TMDLs

when a State fails to submit them (as distinct from cases in which a State submits a

TMDL that is then disapproved, see 33 U.S.C. § 3313(d)(2)). For that reason,

Defendants say, when a state wholly fails to submit a TMDL, U.S. EPA has no non-

discretionary duty regarding the State’s failure that can be enforced in a suit under

section 1365. Defendants’ Memorandum, pp. 9-11. This claim is, of course, largely

inconsistent with the approach to the “constructive submission” doctrine taken by

                                            -6-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 7 of 18. PageID #: 516



this Court in ELPC I and ELPC II. Thus, Defendants argue in the alternative that the

facts of this case do not warrant application of the doctrine. Id., pp. 11-16.

      Second, Defendants argue that Count 2 of the Complaint should be dismissed

because, Defendants say, there has been no final agency action reviewable under the

APA. Defendants’ Memorandum, part II. According to Defendants, an agency’s claimed

unlawful failure to act is not reviewable under 5 U.S.C. § 706(2)(A) but only under 5

U.S.C. § 706(1).1 And the motion argues that Defendants’ failure to act is not

cognizable under section 706(1) because 33 U.S.C. § 1365 supplies the exclusive

means for addressing U.S. EPA’s failure to carry out its statutory obligations under

the CWA.

      At virtually every step in these tortuous claims, Defendants are mistaken.




      1
          5 U.S.C. § 706:

      To the extent necessary to decision and when presented, the reviewing court
      shall decide all relevant questions of law, interpret constitutional and statutory
      provisions, and determine the meaning or applicability of the terms of an
      agency action. The reviewing court shall—

               (1) compel agency action unlawfully withheld or unreasonably delayed;
               and
               (2) hold unlawful and set aside agency action, findings, and conclusions
               found to be—
                      (A) arbitrary, capricious, an abuse of discretion, or otherwise not
                      in accordance with law;
               ****
                                            -7-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 8 of 18. PageID #: 517



      As described in Part A, below, a State that entirely fails to submit a required

TMDL has “constructively submitted” a determination that no TMDL is required. In

that circumstance, the U.S. EPA is then required to disapprove the constructive

submission and establish a TMDL itself. As also described in Part A, in this case

Ohio has not merely “constructively” submitted a refusal to establish TMDLs for the

western basin of Lake Erie: it has gone further and affirmatively stated that no such

TMDL will be forthcoming because the State is pursuing its “holistic” and

“collaborative” approaches instead. As a consequence of this unmistakable and legally

cognizable action, Defendant U.S. EPA is required to disapprove the State’s

constructive submission and proceed in accordance with 33 U.S.C. § 3313(d)(2) to

establish the required TMDLs itself.

      As described in Part B, below, judicial review of the actions of U.S. EPA

regarding Ohio’s CWA submissions in this case is well within the authority conferred

by the APA. The agency’s July 9, 2018, Decision Document for Approval expressly,

specifically, and finally approved Ohio’s 2018 impaired-waters list. And that

Decision expressly, specifically, and finally determined that Ohio’s illusory

“prioritization of its waters, including for Lake Erie, satisfies the requirement to

submit a priority ranking consistent with EPA regulations” (2018 Decision, cover letter

& pp. 1, 17). The U.S. EPA made this final determination, notwithstanding that

Ohio’s submission includes no provision for the establishment of TMDLs for the

                                           -8-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 9 of 18. PageID #: 518



Lake Erie. The 2018 approval is undoubtedly final agency action, it is undoubtedly

reviewable, and it is undoubtedly agency action that is arbitrary, capricious, an abuse

of discretion, and contrary to law.

      A.     In the face of Ohio’s unambiguous refusal to establish TMDLs for
             the western basin of Lake Erie, Defendant U.S. EPA itself is
             required to establish the necessary TMDLs pursuant to 33 U.S.C.
             § 1313(d)(2).

      Under settled precedents, if a State fails to submit a required TMDL in

circumstances that “clearly and unambiguously express [the State’s] decision to

submit no TMDL for a particular impaired waterbody,” the State is deemed to have

made a “constructive submission” that no TMDL is required. Hayes v. Whitman, 264

F.3d 1017, 1024; Scott v. City of Hammond, 741 F.2d 992, 996–97 (7th Cir. 1984) (per

curiam). In those circumstances, U.S. EPA is required to disapprove the submission

as contrary to the CWA, and is further required to itself establish the required TMDL.

Columbia Riverkeeper v. Pruitt, 337 F.Supp.3d 989, 995-998; Sierra Club v. McLerran, 2015

WL 1188522 (W.D. Wash. 2015).

      Defendants here argue first against the very existence of the constructive-

submission doctrine, contending that it is an unauthorized and atextual addition to

the CWA. But the argument is necessarily a rearguard action, since every court to have

considered the question over the past 35 years – including this Court – has

acknowledged the doctrine’s viability and legitimacy. See ELPC II, 349 F.Supp.3d at


                                           -9-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 10 of 18. PageID #: 519



713-714. Far from being a judicial usurpation, the doctrine is drawn directly from the

CWA’s text, supplying a principled basis for determining what constitutes a

“submission” within the meaning of 33 U.S.C. § 1313(d)(2).2

      Defendants’ second line of argument contends that the facts of this case do

not satisfy the requirements for finding that Ohio’s recalcitrance regarding the

western basin of Lake Erie amounts to a constructive submission of no TMDL for

the Lake. After all, Defendants say, this Court concluded only last year that the facts

were insufficient for that purpose. The Lake was belatedly added to the State’s

impaired-waters list only as recently as May 2018, and, according to Defendants, a

finding of constructive submission requires “years of inaction” following such a

designation. The circumstances, in Defendants’ view, must be such as to demonstrate

the State’s unwillingness “to ever submit TMDL”, an unambiguous refusal to submit

TMDLs “in perpetuity.” Defendants’ Memorandum, pp. 12-13 (emphasis in original).

      Defendants’ emphasis on the passage of time as central to the constructive-

submission analysis both overstates this Court’s prior decisions and mistakes the


      2
        Defendants also parenthetically suggest that the doctrine should be limited to
cases of state-wide failure to submit TMDLs rather than to discrete failures regarding
particular waterbodies. Defendants’ Memorandum, pp. 15-16. Because this claim is
merely mentioned (and then only parenthetically), without further argument or
authority, it should suffice to say that the suggestion appears to have been rejected by
every court to have considered it – including this one. See ELPC II, 349 F.Supp.3d
703, 714-715. See also Columbia Riverkeeper, supra, 337 F.Supp.3d at 996 (collecting
cases).
                                          -10-
     Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 11 of 18. PageID #: 520



character of the constructive-submission doctrine. The doctrine is not merely a

remedy for undue delay, a sort of laches-in-reverse equitable principle. Rather, a

constructive submission is shown when the State’s actions and inactions clearly and

unambiguously (and not merely by passage of time) express the State’s present decision

to forgo establishing TMDLs for a particular waterbody in the manner required by

the CWA.

           Time is often relevant to the inquiry: a long-term failure to submit TMDLs is

undoubtedly probative as to whether a submission will be forthcoming. But the

inference to be drawn from even a long delay can be refuted if the State has “a

credible plan in place” for the development of the missing submissions. Ohio Valley

Environmental Coalition v. Pruitt, 893 F.3d 225, 230 (4th Cir. 2018). And contrariwise, a

State’s express statements, early on, that it has no plan (credible or otherwise) to

develop a TMDL for a particular waterbody is strong evidence that the State has

decided to default on that statutorily required task. Cf. Columbia Riverkeeper, supra, 337

F. Supp.3d 989, 996-998 (State’s repeated requests that U.S. EPA develop TMDLs

for particular waterbody indicative of State’s decision not to develop the TMDLs

itself).

           The probative force of such statements stems, not from time’s passing, but

from the clarity of the statements and the surrounding action, or inaction. That is to

say, in each instance the question is not how much time has elapsed: it is, rather,

                                             -11-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 12 of 18. PageID #: 521



whether the circumstances clearly and unambiguously express the State’s actual

determination not to develop and submit the required TMDL in the manner required

by the CWA.

       In this case, Ohio’s conduct could scarcely be more clear and unambiguous.

The State has spent more than a decade avoiding inclusion of the western basin on

the impaired-waters list, precisely so that it could avoid submitting a TMDL for the

basin. Having finally been effectively shamed into adding the Lake to the impaired-

waters list, the State affirmatively and repeatedly declined to develop and submit a

TMDL for that list, insisting that its “collaborative” and “holistic” approach is a

superior method of addressing the disastrous levels of pollution affecting the Lake

and its users. The State has no plan – credible or incredible – for developing a TMDL

for the western basin. It acknowledges that it might be forced to develop a TMDL at

some indeterminate future time when its vaporous efforts at holistic collaboration

(for which it also has no concrete plan) fail to produce results. But it doesn’t even

have a plan, or a metric, for that virtually certain eventuality.

       The State, in short, has affirmatively declined to submit a TMDL for the Lake,

and it has affirmatively repudiated any idea that it might have a credible plan to

develop one. Indeed, the State has made clear that it will not submit a TMDL unless it

is forced to do so by some undefined change in circumstances at some indefinite time

in the future. It is difficult to imagine a more clear and unambiguous expression of

                                            -12-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 13 of 18. PageID #: 522



the State’s decision to abandon its statutory responsibility for submitting a TMDL for

each of the waterbodies on its impaired-waters list.

       Nonetheless, U.S. EPA argues, the State’s conduct does not support a finding

of constructive submission because the clear refusal to establish a TMDL for the

western basin of Lake Erie is somehow qualified by the State’s breezy avowal that it

might develop a TMDL if the detour into holistic collaboration doesn’t work out as

hoped. (“Hoped” is necessarily the operative word here, since there is no evidence

that the State’s alternative course involves anything definite enough to qualify as

“planned”.) According to Defendants, the contingent (and remote) possibility that a

TMDL will be forthcoming at some indefinite (and remote) time in the future shows

that the State has not abandoned its obligations “in perpetuity.” In the absence of “an

unambiguous refusal to ever submit a TMDL,” Defendants claim, there can be no

constructive submission. Defendants’ Memorandum, pp. 12-13 (emphasis in original).

       The central flaw in this proposition is that it is entirely incompatible with the

terms of the CWA. The statute is clear. Once a waterbody is included on a State’s

impaired-waters list, development and submission of a TMDL for that waterbody is

not optional. A State may take time to fulfill its obligations in this regard, but the time

must be used in activities addressed to accomplishing the statutorily mandated

outcome: production of a TMDL. A State may believe that there are better

approaches to remediation (like holistic collaboration), and it is certainly free to

                                           -13-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 14 of 18. PageID #: 523



pursue them – but only as long as the State is also in compliance the CWA’s

requirement that it develop and submit TMDLs for listed waterbodies.

      The CWA, as tolerant of state and federal agency discretion as it may be, does

not countenance the kind of frolic and detour that Ohio is engaged in – and that U.S.

EPA has approved. Even if alternative approaches could be shown to be in some

way objectively preferable to submission of a TMDL, submission of a TMDL would

still be required, because that is the system that Congress adopted and required in the

express terms of the CWA. The submission requirement is not – and cannot be

treated as – contingent, as applying only in the event that some other, non-statutory

remediation scheme fails. Thus, a State runs afoul of the CWA when it treats – as

Ohio does here – its alternative approaches, not as additions to, but as substitutes for

fulfillment of this core CWA requirement.

      As alleged in the Complaint, Ohio has not submitted a TMDL for the western

basin of Lake Erie. The State has no credible plan for developing such a TMDL, and

it is not currently engaged in developing one. It has announced that it might submit a

TMDL if its holistic collaboration endeavors don’t come to fruition at some

indeterminate time in the future. Those facts are more than sufficient to allege a

constructive submission by Ohio that it has decided not to adopt a TMDL for the

Lake, thereby triggering U.S. EPA’s obligation to reject the submission and itself



                                          -14-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 15 of 18. PageID #: 524



establish the TMDL. Defendants’ motion to dismiss as to Count 1 should be

overruled.

       B.     U.S. EPA’s approval of Ohio’s 2018 impaired-waters list and
              priority ranking is a final agency action reviewable under the APA.

       Count 2 of the Complaint alleges that the conduct of U.S. EPA in failing to

disapprove Ohio’s unlawful conduct is arbitrary, capricious, an abuse of discretion,

and contrary to law, and that this unlawful failure should be set aside pursuant to the

APA. 5 U.S.C. § 706(2)(A). Defendants move to dismiss this count on the ground

that the alleged failures to act cannot constitute agency action reviewable under section

706(2)(A). Failures to act, Defendants claim, are reviewable under section 706(1), but

there can be no section 706(1) claims in this case because the citizen-suit provisions

of the CWA, 33 U.S.C. § 1365(a)(2), provide the sole remedy for a failure to act on

the part of U.S. EPA. Defendants’ Memorandum, pp. 16-17.

       Contrary to Defendants’ assertions about section 706(2)(A), the statute’s

specification of reviewable “agency action” is itself statutorily defined, and the

definition by its terms extends to failures to act: “(13) ‘agency action’ includes the

whole or a part of an agency rule, order, license, sanction, relief, or the equivalent or

denial thereof, or failure to act.” 5 U.S.C. § 551(13), made applicable to section 706 by 5

U.S.C. § 701(b)(2) (emphasis added). And in this case the failure to act is embedded




                                            -15-
       Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 16 of 18. PageID #: 525



in conduct – the approval of Ohio’s 2018 Report – that even Defendants implicitly

concede amounts to a reviewable final agency action.

         U.S. EPA’s formal approval of the 2018 Report included approval of Ohio’s

revised impaired-waters list and Ohio’s priority designation. And it reflected an

express acquiescence in Ohio’s decision not to develop and submit a TMDL for the

western basin of Lake Erie, despite the State’s identification of the basin as a priority

for the State. The Complaint alleges that this acquiescence – the failure to disapprove

Ohio’s Report and to require Ohio to establish TMDLs for Lake Erie – is contrary to

law.

         If, as described above, U.S. EPA’s failure was not a final agency action, it is

reviewable in a CWA citizen suit as involving a failure to take action required by the

CWA. If, on the other hand, the failure was a final agency action, it is fully reviewable

under section 706(2)(A), and Count 2 so claims. The Rules of Civil Procedure have

permitted alternative pleading since 1938. See Rule 8(d)(2), F.R.Civ.Proc. Defendants’

motion to dismiss must be overruled as to Count 2.

III.     Conclusion.

         For the foregoing reasons, Defendants’ motion to dismiss must be overruled.

Respectfully submitted,



                                                      /s/ Fritz Byers

                                             -16-
Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 17 of 18. PageID #: 526



                                 Counsel for Plaintiff
                                 Board of Lucas County Commissioners




                                  -17-
    Case: 3:19-cv-00295-JGC Doc #: 28 Filed: 09/03/19 18 of 18. PageID #: 527



                             CERTIFICATE OF SERVICE

      I certify that on this 3rd day of September, 2019, a true and correct copy of the

foregoing Opposition by the Board of Lucas County Commissioners

to Defendants’ Motion to Dismiss was served on counsel of record through the Court’s

CM/ECF system.


                                                     /s/ Fritz Byers
                                          Counsel for Plaintiff
                                          Board of Lucas County Commissioners




                                            -18-
